      Case 1:15-cr-00866-WHP Document 72 Filed 03/08/21 Page 1 of 1




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     March 8, 2021


Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

         I write to advise the Court that Mr. Clark has recovered from his illness. I
ask that the Court now set a date for his sentencing. With the Court’s permission,
I will file a supplemental sentencing letter, addressing only the issues that have
arisen since my sentencing submission was filed initially, specifically, Mr. Clark’s
health issues and his treatment by the Metropolitan Detention Center. I propose
filing that letter on or before March 30, 2021. The government would file a
response, if it opts to do so, on or before April 8, 2021. I ask that sentencing
follow sometime in mid-April, 2021.

       I have conferred with the government, and the government has no
objection to this request.

                                                   Respectfully submitted,


                                                   ___________/s/__________
                                                   Stephanie Carvlin

cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg
